DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-12 in the reply filed on 11/23/2021 is acknowledged.  The traversal is on the ground(s) that there is no undue searching or examination burden on the examiner to examine both method claims and apparatus claims, and both Species A and B.  This is not found persuasive because the method claims and the apparatus claims have difference scopes.  Furthermore, Species A and B have different structures as shown in the drawings.  To search and examine all the scopes and structures of method claims, apparatus claims, and Species A and B creates a serious burden on the examiner .
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3, 4, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radohl et al. (2019/0224076), hereinafter Radohl.
Regarding claim 1, Radohl teaches a method comprising: 
positioning a pill 200 on a portion of a first housing 182 of a pill splitter, with the pill being positioned above a first blade 130 of the pill splitter that is secured to the first housing; and 
with the pill positioned on the portion of the first housing, manually pushing a second housing 181 of the pill splitter downward toward a bottom of the first housing from an open position toward a closed position in which one or both of the second housing and the first housing comprise one or more surfaces that define a pill container space that contains the pill, with a second blade 120 being secured to the second housing, and with the pushing of the second housing downward toward the closed position splitting the pill by bringing the second blade toward the first blade with both a cutting edge of the second blade and a cutting edge of the first blade cutting into the pill.
See Figs. 4-10.
Regarding claim 3, the second housing 181 being fully detached from the first housing 182 is best seen in Fig. 5.
Regarding claim 4, the second housing 181 forming a lid on the first housing 182 is best seen in Fig. 1.
Regarding claim 6, a positioning device (191, 192) is best seen in Fig. 9.
.
Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahmed (2020/0170885).
Regarding claim 1, Ahmed teaches a method comprising: 
positioning a pill on a portion of a first housing 106 of a pill splitter, with the pill being positioned above a first blade 112 of the pill splitter that is secured to the first housing; and 
with the pill positioned on the portion of the first housing, manually pushing a second housing 103 of the pill splitter downward toward a bottom of the first housing from an open position toward a closed position in which one or both of the second housing and the first housing comprise one or more surfaces that define a pill container space that contains the pill, with a second blade 109 being secured to the second housing, and with the pushing of the second housing downward toward the closed position splitting the pill by bringing the second blade toward the first blade with both a cutting edge of the second blade and a cutting edge of the first blade cutting into the pill.
See Figs. 1, 6, and 8.
Regarding claim 2, the second housing 103 sliding along the first housing 106 is best seen in Fig. 1.
Regarding claim 3, the second housing 103 being fully detached from the first housing 106 is best seen in Fig. 4.

Regarding claim 6, a positioning device (135, 137) is best seen in Fig. 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Radohl et al. (2019/0224076), hereinafter Radohl.
Radhohl teaches the invention substantially as claimed except for the hardness of the blades.  It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make the blades having a hardness number greater than a hardness number of the housing portions for prolonging the life of the blade.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (2020/0170885).
Ahmed teaches the invention substantially as claimed except for the hardness of the blades.  It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make the blades having a hardness number In re Leshin, 125 USPQ 416.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Radohl et al. (2019/0224076), hereinafter Radohl, in view of Sundt (9,827,165).
Regarding claim 7, the upper surface of the first housing 182 defines a platform supporting a pill.  The positioning device (191, 192) moves in a second direction (horizontal direction) different from a first direction (vertical direction). 
Radohl does not teach the platform further supporting the positioning device.
Sundf teaches a pill cutting device including a first housing 11 having a platform 12 supporting a pill and a positioning device 30.  See Fig. 2.  The positioning device 30 fully restrains the pill in vertical direction which increases restraining force during a cutting.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to position the positioning device in Radohl on the platform as taught by Sundf so that the positioning device fully restrains the pill in vertical direction which increases restraining force during a cutting.
Regarding claim 8, the first blade 130 extending above the platform is best seen in Fig. 6.
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Radohl et al. (2019/0224076), hereinafter Radohl, in view of Leopoldi et al. (4,173,826), hereinafter Leopoldi.

Leopoldi teaches a pill cutting device having a platform 20 movable relative to a foundation 14 to expose the cutting blade 130.  See Fig. 1.
	To move the blade to expose it to a cutting position as taught by Rdohl or to move a platform to expose a cutting blade to a cutting position as taught by Leopoldi is art equivalent known in in the art.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make the platform in Radohl movable for exposing the cutting blade since it has been held that substituting equivalents known for the same purpose is obvious to one skilled in the art.  See MPEP. 2144.06.
Regarding claim 11, the resilient body of element 20 defines a spring device for biasing the platform to a position that hides the blade. See Fig. 2 in Leopoldi.
Allowable Subject Matter
Claims 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/Examiner, Art Unit 3724